Citation Nr: 9922558	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-01 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar disc 
disease, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
thoracic vertebrae fractures, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to August 
1983, with 5 years and 9 months prior unconfirmed service 
beginning in December 1970.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied an evaluation in 
excess of 10 percent for residuals of compression fractures 
of T-6 and T-11 with traumatic arthritis, and denied an 
evaluation in excess of 10 percent for low back disability 
with arthritis.  A March 1998 rating decision granted the 
veteran a 20 percent evaluation for lumbar disc disease, 
effective February 1997.


REMAND

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that the current evaluations 
assigned for his residuals of thoracic vertebrae fractures 
and lumbar disc disease do not adequately reflect the 
severity of those disabilities.  Therefore, a favorable 
determination has been requested.

During a June 1999 video-conference hearing before the Board, 
chaired by the undersigned Board member, the veteran 
testified that he suffered from numbness of the upper legs, 
shooting pains/warmth below the knees, and numbness and 
tingling in the arms.  He stated that he was scheduled to 
undergo a VA nerve conduction examination later that month.  
The results of such examination have not been associated with 
the claims file.  In light of the veteran's neurologic 
complaints, and since VA is on notice of the likely existence 
of this additional VA medical report, the Board finds that 
additional evidentiary development is required.  

During the hearing the veteran also testified as to pain on 
motion and limitation of motion due to the claimed 
disabilities.  Outpatient VA treatment records show that the 
veteran was treated by the Louisville, Kentucky, VA Medical 
Center (VAMC) pain clinic in July and October 1998.  In light 
of this treatment suggesting that the veteran's pain has 
increased in severity, the Board finds that an additional VA 
examination would be helpful for a proper adjudication of the 
veteran's claims.  

Also during the hearing, the veteran testified that he is 
precluded from being assigned at least one duty at his job as 
a corrections officer.  He also described an incident where 
his inability to walk long distances, due to the service-
connected disabilities on appeal, resulted in him not seeing 
an altercation, and as a result he apparently received some 
type of disciplinary action.  The claims file does not 
include any information from the veteran's employer as to the 
effects of the veteran's service-connected disabilities on 
his job performance and attendance.  Given the veteran's past 
testimony that the service-connected disabilities on appeal 
are characterized by flare-ups, such information would be 
helpful for a proper adjudication of the veteran's claims. 

Finally, the veteran's representative argued that the veteran 
had fractured two thoracic vertebrae and consequently was 
entitled to an additional 10 percent evaluation pursuant to 
the note provided with Diagnostic Code 5285.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA health care 
providers who have treated him since 
October 1998, and all non-VA health care 
providers who have treated him since 
August 1997, for his service-connected 
lumbar disc disease and his service-
connected residuals of thoracic vertebrae 
fractures.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
This should specifically include any 
records of the veteran's care at the 
Louisville VAMC and the Spine Institute 
for Special Surgery, P.S.C.

2.  The veteran should be requested to 
provide the name and address for his 
current employer.  Thereafter, in light 
of the response received and after 
obtaining any necessary authorization, 
the RO should contact the respective 
employer(s) and request a copy of the 
veteran's personnel records reflecting 
any days absent from work, or any 
deficiency in work performance, due to 
back disability.

3.  Thereafter, the veteran should be 
afforded a VA examination by an 
appropriate examiner to determine the 
current nature and severity of the 
veteran's service-connected lumbar disc 
disease.  All indicated studies, 
including X-rays and range of motion 
studies in degrees of excursion, should 
be performed, and all findings should be 
set forth in detail.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  It is requested that the examiner 
provide an opinion as to the current 
severity of the service-connected lumbar 
disc disease.  The examiner should 
identify any objective evidence of pain 
or functional loss due to pain associated 
with the service-connected lumbar 
disability.  The examiner should also be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that pain due to service-connected lumbar 
disc disease significantly limits the 
functional ability of the affected areas 
of the lumbosacral spine, including 
during use and during flare-ups.  The 
examiner should also be requested to 
determine whether, and to what extent, 
the veteran exhibits weakened movement, 
excess fatigability, or incoordination 
due to the service-connected lumbar disc 
disease.  A complete rationale should be 
given for all conclusions and opinions 
expressed.

4.  Thereafter, the veteran should be 
afforded a VA examination by an 
appropriate examiner to determine the 
current nature and severity of the 
veteran's service-connected residuals of 
thoracic vertebrae fractures.  All 
indicated studies, including X-rays which 
identify and vertebral body deformity, 
and range of motion studies in degrees of 
excursion, should be performed, and all 
findings should be set forth in detail.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  It is requested that 
the examiner provide an opinion as to the 
current severity of the service-connected 
residuals of thoracic vertebrae 
fractures.  The examiner should identify 
any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected residuals of 
thoracic vertebrae fractures.  The 
examiner should also be requested to 
provide an opinion as to whether it is at 
least as likely as not that pain due to 
residuals of thoracic vertebrae fractures 
significantly limits the functional 
ability of the affected areas of the 
thoracic spine, including during use and 
during flare-ups.  The examiner should 
also be requested to determine whether, 
and to what extent, the veteran exhibits 
weakened movement, excess fatigability, 
or incoordination due to the service-
connected residuals of thoracic vertebrae 
fractures.  A complete rationale should 
be given for all conclusions and opinions 
expressed.

5.  Then, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate 
the veteran's claims of entitlement to 
increased evaluations for his service-
connected lumbar disc disease and his 
service-connected residuals of thoracic 
vertebrae fractures, fully considering 
the Court's decision in DeLuca v. Brown, 
8 Vet. App. 202 (1995), as well as the 
note provided with Diagnostic Code 5285.

If the benefits sought are not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

